DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 03/04/2021.  These drawings are acceptable.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Moshe Pinchas on 3/10/2021.
The claims have been amended as follows: 

Claim 1. A Valve for a pressure cooking vessel, comprising: 
- a cover element having a hollow cylindrical sidewall defining an inner cavity and a top wall having a hole defined along a central longitudinal axis of said cover element; 
- a valve housing adapted to be disposed inside said inner cavity of said cover element, said valve housing including a sidewall including a first outer surface having a first diameter and defining a valve cavity; said valve housing further includes an upper portion including a second outer surface having a second diameter and defining a 
- a valve element adapted to be inserted and housed inside said valve cavity of said valve housing, said valve element includes a truncated cone defined along said central longitudinal axis and configured to be inserted inside hole of said cover element when said valve element is disposed inside the valve cavity.

Claim 3. The valve according to claim 1, wherein said valve housing comprises an element having a first lower cylindrical peripheral surface with a given diameter, a second central cylindrical peripheral surface having the firstsaidhaving the second given diameter and said first diameter, and said upper portion connected to said central surface by a fitting arranged around

Claim 4. The valve according to Claim 3, wherein said central cylindrical peripheral surface is also further provided with four through holes; and said upper portion being is provided with a central through hole.

Claim 5. The valve according to claim 1, wherein said valve element comprises a solid element having a first lower cylindrical peripheral surface with a given diameter, a second central cylindrical peripheral surface having a third, a fourth diameter smaller than said given diameter and said third diameterthe

Claim 7. The valve according to claim 1, wherein said valve element includes a first lower cylindrical peripheral surface having a first valve diameter and a second central cylindrical peripheral surface having a second valve diameter, said second valve diameter being less than said first valve diameter, and wherein said second central cylindrical peripheral surface is
Allowable Subject Matter
Claims 1-5 and 7 remain allowed for the reasons set forth in the previous Office Action filed 1/19/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.C.W/Examiner, Art Unit 3753                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753